FILED
                           NOT FOR PUBLICATION                               SEP 14 2012

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                      No. 11-10547

              Plaintiff - Appellee,            D.C. No. 4:11-cr-01278-DCB-JJM-1

  v.
                                               MEMORANDUM *
CRISTIAN ALFONSO SOTO-MEDINA,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                          Submitted September 10, 2012 **

Before: WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Cristian Alfonso Soto-Medina appeals from the 57–month sentence imposed

following his guilty-plea conviction for importation and possession of

methamphetamine with intent to distribute, in violation of 21 U.S.C. §§ 952(a) and

841(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Soto-Medina contends that his sentence was substantively unreasonable

because the sentence did not account for mitigating factors related to Soto-

Medina’s criminal history, his age, his work ethic, the death of his father, and his

depression. We conclude that the sentence at the low end of the Guidelines range

was not substantively unreasonable in light of the totality of the circumstances and

the 18 U.S.C. § 3553(a) sentencing factors. See Gall v. United States, 552 U.S. 38,

51 (2007).

      AFFIRMED.




                                           2                                    11-10547